DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/20/2022 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the composition comprising “any one dicotyledon extract belonging to the order Campanula punctata, selected from the group” however Campanula punctata is a specific species and not an Order of plants. Campanula would be the Genus and punctata would be the species. This makes the claims indefinite and the metes and bounds confusing.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ohnogi (US20080008773) and Technical Services Branch of USDA (Technical Evaluation Report, Dextrin Handing/Processing Oct, 12, 201, https://www.ams.usda.gov/sites/default/files/media/Dextrin%202010%20TR.pdf). This rejection is maintained with slight modifications due to the arguments filed on 03/20/2022.
Ohnogi’s general disclosure is to therapeutic agents for diseases requiring bone morphogenic protein production (see abstract).
Ohnogi teaches a composition which comprises plants belonging to Compositae exemplified by Artemisia indica (see 0036) and teaches the composition for regeneration of periodontium (see 0055). Ohnogi also teaches wherein the “therapeutic agent or prophylactic agent of the present invention is usually manufactured by formulating the above-mentioned effective ingredient with a pharmacologically acceptable liquid or solid carrier. A solvent, a dispersant, an emulsifier, a buffer, a stabilizer, an excipient, a binder, a disintegrant, a lubricant, or the like is optionally added thereto, so that a solid agent such as a tablet, a granule, a powder, a fine powder, and a capsule, or a liquid agent such as a common liquid agent, a suspension agent or an emulsion agent can be formed” (see 0058).
In regards to claim 3, Ohnogi discloses “the extraction solvent used upon obtaining an extract is not particularly limited, and includes, for instance, hydrophilic or lipophilic solvents such as water, hexane, chloroform, alcohols such as ethanol, methanol and isopropyl alcohol, ketones such as acetone and methyl ethyl ketone, methyl acetate, and ethyl acetate, which can be used alone or properly as a mixed solution as desired” (see ¶ 0039). Water is listed and all other solvents listed are organic solvents having 1-10 carbon atoms. 
	In regards to claim 5, Ohnogi discloses “The present invention relates to a medicament, food, beverage or feed, which is useful for the treatment or prevention of a disease requiring bone promotion of osteogenesis or enhancement of bone morphogenetic protein production, for instance, osteoporosis, bone fracture or the like (see ¶ 0002). “In addition, the present invention provides a food, beverage or feed, comprising a processed product derived from the plant in a high concentration and/or at a high purity” (see ¶ 0046) and further explains that “Also, the therapeutic agent or prophylactic agent of the present invention can be directly orally administered, or the agent can be added to any foodstuffs to be taken on a daily basis” (see¶ 0065). 
In regards to claim 6, Ohnogi teaches “wherein the therapeutic agent or prophylactic agent comprises a pharmacologically acceptable liquid or solid carrier (see claim 1 and 3). “The therapeutic agent or prophylactic agent of the present invention is usually manufactured by formulating the above-mentioned effective ingredient with a pharmacologically acceptable liquid or solid carrier” (see ¶ 0058).
Ohnogi does not specifically teach the use of dextrin in the composition.
The technical report from USDA gives characterized uses and descriptions for handling and processing dextrin. 
The USDA gives guidance to the specific uses for dextrin and teaches where dextrin is used as a food additive, a formulation aid, a processing aid, a stabilizer and thickener and/or a surface-finishing agent and where it can be used in a variety of food applications for nutritional and functional benefits (see page 2, Specific Uses of the Substance).
Therefore, it would be obvious to a person having ordinary skill in the art at the effective filing date to utilize dextrin as a binder, excipient, thickener, or as a stabilizer in the composition because Ohnogi teaches wherein the invention can utilize such formulations and the USDA also teaches that dextrin’s specific uses are used as a formulation aid a stabilizer and thickener. 
There would be a reasonable expectation of success in arriving at the instant invention because dextrin is commonly used for such purposes and its use in stabilizing formulations is routine and conventional.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ohnogi (US20080008773) and Technical Services Branch of USDA (Technical Evaluation Report, Dextrin Handing/Processing Oct, 12, 201, https://www.ams.usda.gov/sites/default/files/media/Dextrin%202010%20TR.pdf) as applied to claims 1, 3, 5 and 6 above, and further in view of Yu-Heon (KR101742482B1). This rejection is maintained with slight modification to consider the amendments made on 03/20/2022.

Yu-Heon’s invention pertains to a composition for preventing or alleviating periodontal disease (see abstract).
Regarding claim 2, pertaining to the plant extract, Ohnogi teaches the composition comprises an effective ingredient a processed product derived from a plant selected from Compositae (see claim 1 and 3) and gives Artemisia indica as exemplified in (see ¶ 0036). Ohnogi also gives meaning behind “processed product” being that of an extract (see ¶ 0038). USDA teaches the use of dextrin as a formulation aid. Ohnogi and USDA specifically fail to teach the use of Ligularia stenocephala in the compostion.   However, Yu-Heon teaches the use of Ligularia stenocephala compositions in promoting periodontal ligament growth (see description ¶ 31).  
Therefore, it would have been obvious at the effective filling date to one having ordinary skill in the art to apply the teachings of Yu-Heon’s use of Ligularia stenocephala with Ohnigo’s disclosure to arrive at the claimed limitation because Ligularia stenocephala is known to promote osteogenesis and periodontal ligament growth. 
Also pertaining to claim 2, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from there having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). The additional use of Ligularia stenocephala in the composition would warrant the identical purpose as the extracts disclosed in claim 1 since Yu-Heon teaches that it can be used to promote periodontal ligament growth and Ohnogi teaches the use of Artemisia indica extract which also promote periodontal growth. 
Regarding claim 4, Ohnogi teaches the composition comprising of the Artemisia indica extract and regarding the solvent used for extraction Ohnogi also discloses “the extraction solvent used upon obtaining an extract is not particularly limited, and includes, for instance, hydrophilic or lipophilic solvents such as water, hexane, chloroform, alcohols such as ethanol, methanol and isopropyl alcohol, ketones such as acetone and methyl ethyl ketone, methyl acetate, and ethyl acetate, which can be used alone or properly as a mixed solution as desired” (see ¶ 0039). Water is listed and all other solvents listed are organic solvents having 1-10 carbon atoms. However, Ohnogi does not specifically teach the Ligualria stenocephala extract in claim 2. 
Yu-Heon teaches the use of Ligularia stenocephala compositions in promoting periodontal ligament growth (see description ¶ 31).
It would have been obvious to one of ordinary skill in the art at the effective filing date to combine the teachings of Yu-Heon’s use of Ligualaria stenocephala in the composition with Ohnogi’s disclosed composition and use of solvents for extraction to arrive at the claimed limitations of claim 4 because Yu-Heon teaches the use of Ligularia stenocephala to promote osteogenesis and periodontal ligament growth and Ohnogi discloses the extracts to promote periodontal growth and teaches the solvents used in the claimed invention. Combining the Ligularia stenocephala extract from Yu-Heon’s invention would also have been obvious because "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from there having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). The additional use of Ligularia stenocephala in the composition would warrant the identical purpose as the other extracts disclosed in claim 1 since Yu-Heon teaches that it can be used to promote periodontal ligament growth and Ohnogi teaches the use of Artemisia indica as extracts which also promote periodontal growth.
Accordingly, both the claimed invention and the prior art references, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time of filing. The ordinary artisan would have had a reasonable expectation of success in combining the Ligularia stenocephala extract of Yu-Heon’s composition with Ohnogi’s to arrive at the claimed invention as a whole as the extract is known in the art to promote periodontal regeneration.

Response to Arguments
Applicant's arguments filed 03/20/2022 have been fully considered but they are not persuasive. The applicant’s arguments are pertaining to the relied upon arts use of the incorrect Chrysanthemum extract. The new rejection is no longer based on this extract and thus the argument is moot. 
The applicant argues that since the amendment of the clarified species is to that of Artemisia indica Willd, the relied upon art no longer teaches these components; however, this is not the case. Ohnogi teaches this component in the composition (see above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMAN             Examiner, Art Unit 1655                                                                                                                                                                                           


/TERRY A MCKELVEY/             Supervisory Patent Examiner, Art Unit 1655